Case 3:20-cv-00888-TJC-JBT Document 10 Filed 12/01/20 Page 1 of 2 PageID 347




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   JOSEPH PARROTT, SR.,

         Plaintiff,

   v.                                              Case No. 3:20-cv-888-J-32JBT

   STATE OF FLORIDA,

         Defendant.



                                     ORDER

         This case is before the Court on pro se Plaintiff Joseph Parrott, Sr.’s

   Motion to Proceed In Forma Pauperis (Doc. 3). On November 10, 2020, the

   assigned United States Magistrate Judge issued a Report and Recommendation

   (Doc. 9) recommending that the motion be denied and the case be dismissed. No

   party has filed an objection to the Report and Recommendation, and the time

   in which to do so has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b);

   M.D. Fla. R. 6.02(a). Upon de novo review of the file and for the reasons stated

   in the Report and Recommendation (Doc. 9), it is hereby

         ORDERED:

         1.    The Report and Recommendation of the Magistrate Judge (Doc. 9)

   is ADOPTED as the opinion of the Court.
Case 3:20-cv-00888-TJC-JBT Document 10 Filed 12/01/20 Page 2 of 2 PageID 348




           2.   The Motion to Proceed In Forma Pauperis (Doc. 3) is DENIED.

           3.   This case is DISMISSED without prejudice.

           4.   The Clerk is directed to terminate all pending motions and close the

   file.

           DONE AND ORDERED in Jacksonville, Florida the 1st day of

   December, 2020.




   tnm
   Copies to:

   Honorable Joel B. Toomey
   United States Magistrate Judge

   Joseph Parrott, Sr.
   Pro se Plaintiff




                                           2
